716 F.2d 284
Shirley KRAMER, Petitioner-Appellee,v.Tom PRICE, Judge, County Criminal Court No. 5, and CarlThomas, Sheriff, Dallas County, Texas,Respondents-Appellants.
No. 82-1185.
United States Court of Appeals,Fifth Circuit.
Sept. 21, 1983.

Douglas M. Becker, Asst. Atty. Gen., Austin, Tex., for respondents-appellants.
Paul J. Chitwood, Dallas, Tex., for petitioner-appellee.
Appeal from the United States District Court for the Northern District of Texas.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion August 15, 1983, 5 Cir., 1983, 712 F.2d 174)
Before CLARK, Chief Judge, BROWN, WISDOM, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY and HIGGINBOTHAM, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.